Appeal (1) from an order of the Supreme Court at Special Term (Conway, J.), entered December 7, 1982 in Albany County, which granted a motion by defendant State Bank of Albany to dismiss the complaint for failure to state a cause of action as against it and denied plaintiff’s cross motion for summary judgment on the issue of the bank’s liability, and (2) from the judgment entered thereon. Order and judgment affirmed, without costs, on the opinion of Justice Edward S. Conway at Special Term. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Weiss, JJ., concur.